 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR.,                               1:19-cv-01321-DAD-BAM
12                       Plaintiff,
13                                                       ORDER TRANSFERRING CASE TO THE
             v.
                                                         SACRAMENTO DIVISION OF THE
14    KANHAIYA, LLC dba HOLIDAY INN                      EASTERN DISTRICT OF CALIFORNIA
      REDDING
15
                         Defendant.
16

17
            Plaintiff Peter Strojnik, Sr., proceeding pro se, has filed a civil action against Defendant
18
     Kanhaiya, LLC dba Holiday Inn Redding alleging violation of the Americans with Disabilities
19
     Act, 42 U.S.C. § 12101 et seq., the California Unruh Civil Rights Act, California Civil Code § 51
20
     et seq., the California Disabled Persons Act, and negligence per se. (Doc. No. 1.) Defendant is
21
     alleged to be a lodging business located in Redding, California, which is part of Shasta County,
22
     California. (Id.) Therefore, the complaint in this action should have been filed in the Sacramento
23
     Division of the Eastern District of California. 28 U.S.C. § 1391(b)(2); Local Rule 120(d).
24
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
25
     court may, on the Court’s own motion, be transferred to the proper court. Therefore, this action
26
     will be transferred to the Sacramento Division.
27
            Good cause appearing, IT IS HEREBY ORDERED that:
28
            1.      This action is transferred to the United States District Court for the Eastern District
                                                        1
 1   of California sitting in Sacramento; and

 2           2.     All future filings shall refer to the new Sacramento case number assigned and shall

 3   be filed at:

 4                                 United States District Court
                                   Eastern District of California
 5                                 501 “I” Street, Suite 4-200
                                   Sacramento, CA 95814
 6

 7           3.     This Court has not issued any new case documents or summonses in connection

 8   with the action.

 9
     IT IS SO ORDERED.
10

11       Dated:     September 24, 2019                        /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
